Title: To George Washington from Colonel Theodorick Bland, 17 January 1779
From: Bland, Theodorick
To: Washington, George


Sr
Charlotteville [Va.] Jany 17th 1779

The last Division of the troops of the Convention arrived here this day and were transferred by me, as have been the others, Successively as they arrived to Col: Harvie who was appointed by the Board of War to take Charge of them in Quality of Commissary of Prisoners, his Instructions for which, he shewd me soon after my arrival at this Place. Enclosed Yr Excellency will Receive a Genl Return of the whole both British & Germans, as they were when I received them at Enfield in Connecticut, as well as when I deliverd them over to Col: Harvies Care at this Place. I informd Yr Excellency in my last (wrote the day after my arrival Here) that Col: Chas Lewis had been appointed to take the Command of the Guard of the Convention troops which were to Consist of a Regt to be raised for that Purpose, in the mean time Six Hundred Militia are Called on to be under that Gents Direction untill the Regt is Raised at Present some of the Militia of Albermarle serve as guards untill the 600 come in. The Country in the vicinage of this place affording but few accommodations for the Officers Col. Harvie has sent them on Parole down the Country towards Richmond & Fredricks burgh & up towards Stanton. My Command being now at an end, I propose to leave this Place tomorrow—and as I informd Yr Excellency in my last to avail myself of yr indulgence to spend the Winter at Home. I am with the Sincerest Respect Yr Excellys most obedt & very H: Sert
Theok Bland
 